i          i         i                                                                      i      i       i




                                    MEMORANDUM OPINION

                                            No. 04-08-00835-CR

                                              Sonia SUAREZ,
                                                 Appellant

                                                       v.

                                           The STATE of Texas,
                                                 Appellee

                       From the 399th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2006-CR-9375
                         Honorable Juanita A. Vasquez-Gardner, Judge Presiding



PER CURIAM

Sitting:           Sandee Bryan Marion, Justice
                   Phylis J. Speedlin, Justice
                   Rebecca Simmons, Justice

Delivered and Filed: March 4, 2009

DISMISSED

           The trial court signed a certification of defendant’s right to appeal stating that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See TEX . R. APP . P. 25.2(a)(2). Rule

25.2(d) provides, “The appeal must be dismissed if a certification that shows the defendant has the

right of appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d).
                                                                                     04-08-00835-CR

Accordingly, on January 6, 2009, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows defendant has the

right of appeal was made part of the appellate record. See Daniels v. State,110 S.W.3d 174 (Tex.

App.—San Antonio 2003, order); TEX . R. APP . P. 25.2(d); 37.1.

       No amended certification has been filed. In light of the record presented, Rule 25.2(d)

requires this court to dismiss this appeal. Accordingly, this appeal is dismissed.



                                                             PER CURIAM




DO NOT PUBLISH




                                                -2-